Citation Nr: 0831592	
Decision Date: 09/16/08    Archive Date: 09/22/08

DOCKET NO.  06-15 339	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether the grant of individual unemployability for the 
veteran's service connected disabilities was properly 
terminated as of December 1, 2005.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The veteran served on active duty from November 1965 to 
November 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, which terminated the veteran's grant of 
individual unemployability.  A hearing before the undersigned 
Veterans Law Judge at the RO was held in June 2007.


FINDINGS OF FACT

1.  Effective December 1, 2005, the veteran was rated as 50 
percent disabled for chronic brain syndrome due to head 
trauma, and 10 percent disabled for complete anosmia.  

2.  The veteran was in receipt of an individual 
unemployability award from September 11, 2003, to December 1, 
2005, a period of considerably less than 5 years.

3.  There is clear and convincing evidence that the veteran 
is capable of maintaining and following gainful employment.


CONCLUSION OF LAW

The criteria for the reduction of the total disability rating 
for compensation based on individual unemployability, 
effective December 1, 2005, have been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 3.105, 3.343, 4.16 
(2007).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).

In June 2005, and in the Statement of the Case dated March 
2006, the agency of original jurisdiction (AOJ) sent letters 
to the veteran providing the notice required by 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b).  No prejudice has been 
alleged in the timing of these notices, and none is apparent 
from the record.

The VA has also done everything reasonably possible to assist 
the veteran with respect to his claim for benefits, such as 
obtaining medical records and providing the veteran with a VA 
examination.  Consequently, the duty to notify and assist has 
been satisfied.

A total disability rating for compensation purposes is 
assigned on the basis of individual unemployability when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities.  38 C.F.R. § 
4.16(a).  

Rating agencies will handle cases affected by change of 
medical findings or diagnosis so as to produce the greatest 
degree of stability of disability evaluations consistent with 
VA laws and regulations governing disability compensation and 
pension.  38 C.F.R. § 3.344(a).

If a reduction in the evaluation of a service-connected 
disability is considered warranted and the lower evaluation 
would result in a reduction or discontinuance of compensation 
payments currently being made, the RO must issue a rating 
proposing the reduction and setting forth all material facts 
and reasons.  A period of 60 days is allowed for response.  
38 C.F.R. § 3.105(e). 

If a disability rating has been continued at the same level 
for long periods, i.e., five years or more, VA is required to 
afford the veteran a full and complete physical examination, 
the findings from which are to be considered in conjunction 
with the entire record.  Examinations less full and complete 
than those on which payments were authorized or continued 
will not be used as a basis of reduction.  A reduction may be 
accomplished when the rating agency determines that evidence 
makes it reasonably certain that the improvement will be 
maintained under the ordinary conditions of life.  38 C.F.R. 
§ 3.344 (a), (b).  However, in the instant case, where the 
veteran's grant of unemployability has been in effect for 
less than 5 years, 38 C.F.R. § 3.344 (a) and (b) do not 
apply.  In that case, reexaminations disclosing improvement, 
physical or mental, are a sufficient basis on which to 
warrant a reduction in rating.  

When reducing an award of a total disability rating for 
compensation based on individual unemployability, the 
provisions of 38 C.F.R. § 3.105(e) are for application.  38 
C.F.R. § 3.343(c)(1).  However, in such a determination, 
actual employability must be established by clear and 
convincing evidence.  If a veteran begins to engage in a 
substantially gainful occupation, the veteran's rating may 
not be reduced solely on the basis of having secured and 
followed such substantially gainful occupation unless the 
veteran maintains the occupation for a period of 12 
consecutive months.  38 C.F.R. § 3.343(c)(2).  

Taking into account all relevant evidence, the Board finds 
that the veteran's grant of entitlement to individual 
unemployment benefits was properly terminated.  Reviewing the 
relevant evidence of record, the veteran was granted 
entitlement to individual unemployability by a March 2004 
rating decision, effective September 11, 2003.  At that time, 
and throughout the course of this appeal, the veteran was in 
receipt of a 50 percent evaluation for chronic brain syndrome 
due to head trauma, and a 10 percent evaluation for anosmia, 
both as a result of a skull fracture in service.

In a September 2005 rating decision, the RO terminated the 
total disability rating for compensation based on individual 
unemployability, effective December 1, 2005.  The RO 
terminated the veteran's total rating at that time because 
evidence of record, including a June 2005 VA fee basis 
examination, and a September 2005 report of contact, both 
indicated that the veteran was working.

The Board finds that the procedural requirements for notice 
of the reduction or termination of the total disability 
rating have been met.  38 C.F.R. 
§ 3.105(e).  That is, the RO issued a proposed rating 
reduction in June 2005, provided the veteran with at least 60 
days to submit evidence to show that reduction was not 
warranted, issued a final rating decision in September 2005 
after expiration of the 60-day time period, and effectuated 
the reduction on December 1, 2005, well beyond the required 
60-day time period from the date of the notice of the final 
rating action.

The veteran specifically claims that his total rating 
benefits should be reinstated because he is not working, and 
is not able to work, due to his service connected condition, 
and any evidence purporting to show that he is currently 
working is in error.

Initially, the Board notes there are clearly some 
discrepancies in the record as to whether the veteran is 
currently actually working.  In a June 2005 report of VA fee 
basis examination, the veteran is reported to have stated 
that he was "self employed".  Further, a report of contact 
dated September 2005 indicates that the veteran's house was 
called, and the veteran's companion stated "he is at work" 
and that the veteran "generally works every day", and that 
the veteran should be called back after 4pm.  The veteran, in 
his June 2007 hearing testimony, indicated that his companion 
had an accent, and that she had said the veteran was "out 
walking", rather than "out working", and that she had said 
the veteran generally "walks" every day, and to call back 
after 4pm.  The veteran further stated that he had no idea 
why the psychologist stated that the veteran had told him he 
was self employed, because he said he did not tell the 
psychologist that.  Further, the veteran submitted some 
records which appear to show that he had no reported income 
starting in 2002, to the present.

The Board finds the veteran's argument in his hearing 
testimony that he is not working to be difficult to accept, 
in light of the direct quotes in the claims file from the 
veteran's companion, which clearly indicate that she twice 
said the veteran worked, along with the veteran's most recent 
examination, in which he was reported as saying he was self 
employed.

Nevertheless, regarding a grant of individual 
unemployability, even if the veteran were considered to be 
currently unemployed, the main issue is not whether the 
veteran is currently employed; the main question is whether 
the veteran is employable.  In this regard, the Board finds 
that there is clear and convincing evidence that the veteran 
is actually employable.  38 C.F.R. § 3.343(c)(1).  

The most probative evidence in this regard is a June 2005 
report of VA fee basis examination.  Upon examination, the 
veteran was found to have orientation within normal limits.  
Appearance, behavior, and hygiene were appropriate.  Affect 
and mood were normal.  Communication and speech were within 
normal limits.  Panic attacks were absent.  There were no 
delusions or hallucinations observed, and no history of 
hallucinations or delusions.  Obsessional rituals were 
absent.  Thought processes were appropriate.  Judgment was 
not impaired.  Abstract thinking was normal.  Memory was 
within normal limits.  Suicidal ideation was absent.  
Homicidal ideation was absent.  The veteran's medical history 
was noted, including an April 1998 possible TIA.  

The examiner concluded that the veteran currently had no Axis 
I, or psychiatric diagnosis related to his service connected 
skull fracture.  The examiner indicated that this was based 
on the fact that there was no evidence of dementia, the 
veteran was oriented to place and time, and his memory was 
intact in all three phases.  He was found only to have an 
occasional headache and diminished sense of smell and taste.  
He was evaluated with a Global Assessment of Functioning 
(GAF) of 90.  The examiner specifically commented that the 
veteran was mentally capable of managing benefit payments in 
his own best interest.  Mentally, he does not have difficulty 
performing activities of daily living.  He was able to 
establish and maintain effective work and social 
relationships.  He had no difficulty understanding commands.  
He appears to pose no threat of persistent danger or injury 
to himself or others.  The Board finds this evidence clearly 
indicates that the veteran is employable, and that his 
condition appears to have improved since his last VA 
examination.  The Board also finds this evidence particularly 
probative since it was made based on a thorough examination 
of the veteran and a thorough review of his claims file, 
including his medical history.

The Board recognizes a letter from a private doctor who 
indicates that he saw the veteran in August 2005 for a 
psychiatric evaluation.  This physician noted that the 
veteran had ongoing symptoms of insomnia with frequent 
awakenings, severe impairment of his equilibrium, severe 
anxiety and irritability, and depression.  This physician 
stated that the veteran had been unable to work since October 
2001 due to these symptoms.  After examination, this 
physician indicated that the veteran was diagnosed with major 
depressive disorder, and general anxiety disorder, both of 
which were related to his skull fracture.  However, the Board 
notes that there is no indication that this physician 
reviewed the veteran's entire claims file in forming his 
opinion, and this physician does not comment on the TIA the 
veteran had in 1998, and what impact that had on the 
veteran's employability (the Board points out that a February 
1999 rating decision denied the veteran service connection 
for the residuals of a stroke).  Therefore, the Board finds 
this opinion to be of limited probative value.     

Thus, the Board finds, considering all evidence of record, 
that the clear and convincing evidence of record shows that 
the veteran's service connected disabilities do not render 
him unemployable.  Because the Board finds clear and 
convincing evidence of actual employability, reduction of the 
total disability rating for compensation due to individual 
unemployability, effective December 1, 2005, was proper and 
in accordance with 38 C.F.R. §§ 3.343 and 3.344.


ORDER

The termination of the veteran's total disability rating 
based upon individual unemployability due to service-
connected disabilities (TDIU) was proper; the appeal is 
denied.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


